Filed 12/15/21 Roadrunner Realty v. Washington CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 ROADRUNNER REALTY, INC.,

          Plaintiff and Respondent,                                      E074552

 v.                                                                      (Super. Ct. No. CIVMS1900157)

 ISIAH WASHINGTON,                                                       OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. John W. Burdick,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         Law Offices of Zulu Ali & Associates, Zulu A. Ali and Destiney J. Johnson, for

Defendant and Appellant.

         Klinkert, Gutierrez & Neavel, James E. Klinkert, Paul J. Gutierrez and Kelly A.

Neavel, for Plaintiff and Respondent.




                                                             1
                                              I.

                                     INTRODUCTION

       An appellant must follow several rules to have any chance of succeeding on

appeal. One of those rules is that the appellant must “support the arguments in its briefs

by appropriate reference to the record, which includes providing exact page citations.

[Citations.]” (Bernard v. Hartford Fire Ins. Co. (1991) 226 Cal.App.3d 1203, 1205.)

Another rule is that when an appellant argues the trial court’s order lacks sufficient

evidentiary support, the appellant must “set forth in their brief all the material evidence

on the point and not merely their own evidence.” (Foreman & Clark Corp. v. Fallon

(1971) 3 Cal.3d 875, 881.) A third rule is that an appellant must support its arguments

with appropriate authority whenever possible. (United Grand Corp. v. Malibu Hillbillies,

LLC (2019) 36 Cal.App.5th 142, 153.) When an appellant violates any of these rules, we

may—and usually will—find that the appellant forfeited its improperly briefed argument

(or arguments). (Foreman & Clark Corp. v. Fallon, supra, at p. 881; Bernard v. Hartford

Fire Ins. Co, supra, at p. 1205.)

       That is what we do here. Appellant Isiah Washington’s opening brief cites none

of the extensive evidence supporting the trial court’s order that he appeals. And even

though the record spans over 180 pages, Washington provides no record citations beyond

a few citations to the reporter’s transcript. Washington also fails to support one of his

main arguments without any authority. Because of the deficiencies in Washington’s




                                              2
opening brief, we conclude Washington forfeited all of his claims of error. We therefore

affirm.

                                              II.

                     FACTUAL AND PROCEDURAL BACKGROUND

          Plaintiff and respondent, Roadrunner Realty, Inc. is a property management

company. Washington lives at a property that Roadrunner manages. For months,

Washington repeatedly harassed Roadrunner’s employees at their workplaces and online.

Among other things, Washington threatened the employees, yelled profanities at them,

took video recordings of them on his phone, made threatening statements and gestures,

and demanded money from them. He also took screenshots of one employee’s Facebook

friends and sent that employee an email saying that he hoped she got what she deserved.

At least 13 Roadrunner employees felt threatened by Washington’s behavior.

          Roadrunner therefore petitioned for a workplace violence restraining order against

Washington. After receiving oral and written testimony from multiple Roadrunner

employees, the trial court granted Roadrunner’s petition and issued a restraining order

against Washington. As part of its order, the trial court ordered Washington not to

contact 13 of Roadrunner’s employees in any way, enter their workplaces, or try to obtain

personal information about them.

          Washington timely appealed.




                                               3
                                            III.

                                      DISCUSSION

       Washington argues the trial court erroneously issued its restraining order against

him because the order lacks sufficient evidentiary support and he did not receive a fair

trial. We conclude Washington forfeited any argument he may have on both points.

       Every party must appropriately cite the record in its briefs. (Bernard v. Hartford

Fire Ins. Co., supra, 226 Cal.App.3d at p. 1205.) We are “‘not required to search the

record on its own seeking error.’ [Citation.]” (Nwosu v. Uba (2004) 122 Cal.App.4th

1229, 1246 (Nwosu).) Thus, if an appellant fails to support an argument with appropriate

record citations, we find the argument forfeited. (Ibid.)

       Washington’s opening brief does not properly cite the record. In his recitation of

the facts and procedural history, Washington does not provide a single record cite. The

argument section in his opening brief likewise does not contain any record citations, save

for a few citations to a handful of pages of testimony from one of the many Roadrunner

employees who testified. Because Washington failed to appropriately cite the record, he

forfeited any argument that the trial court erred. (See Nwosu, supra, 122 Cal.App.4th at

p. 1246; see also Bianco v. California Highway Patrol (1994) 24 Cal.App.4th 1113, 1125

[appellant must affirmatively show prejudicial error because trial court’s judgment is

presumed correct].)

       For a related reason, Washington forfeited his argument that the restraining order

is not supported by substantial evidence. (See City of Los Angeles v. Herman (2020) 54



                                             4
Cal.App.5th 97, 102 [workplace violence restraining orders reviewed for substantial

evidence].) “[A]n attack on the evidence without a fair statement of the evidence is

entitled to no consideration when it is apparent that a substantial amount of evidence was

received on behalf of the respondent.” (Nwosu, supra, 122 Cal.App.4th at p. 1246.)

Thus, “[a]n appellant . . . who cites and discusses only evidence in her favor fails to

demonstrate any error and waives the contention that the evidence is insufficient to

support the judgment. [Citations.]” (Rayii v. Gatica (2013) 218 Cal.App.4th 1402, 1408;

see also Doe v. Roman Catholic Archbishop of Cashel & Emly (2009) 177 Cal.App.4th

209, 218 [appellant forfeited issue on appeal because it did not “set forth, discuss, and

analyze all of the evidence on that point, both favorable and unfavorable” in opening

brief].)

       Washington’s opening brief does not mention any of the evidence supporting the

trial court’s restraining order. For instance, Washington does not mention the multiple

employee declarations Roadrunner filed in support of its petition. He also omits any

discussion of the testimony from multiple Roadrunner employees while quoting only a

brief portion of one employee’s testimony. By failing to accurately discuss the record,

Washington did not provide a fair statement of the evidence. Washington therefore

forfeited his argument that substantial evidence does not support the trial court’s

restraining order. (Foreman & Clark Corp. v. Fallon, supra, 3 Cal.3d at p. 881; Nwosu,

supra, 122 Cal.App.4th at p. 1246.)




                                              5
       We also conclude Washington forfeited his argument that he did not receive a fair

trial for two reasons. First, he cites no evidence that is the subject of the argument.

(Nwosu, supra, 122 Cal.App.4th at p. 1246.) Second, he does not support his position

with any legal authority or reasoned argument. (See Badie v. Bank of America (1998) 67

Cal.App.4th 779, 784-785; Sabbah v. Sabbah (2007) 151 Cal.App.4th 818, 822, fn. 6.)

       Because of the deficiencies in Washington’s opening brief, he forfeited all of his

arguments and, in turn, failed to show the trial court erroneously issued the restraining

order against him. (See Bianco v. California Highway Patrol, supra, 24 Cal.App.4th at

p. 1125.) We therefore affirm the order.

                                             IV.

                                       DISPOSITION

       The trial court’s restraining order against Washington is affirmed. Roadrunner

may recover its costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 CODRINGTON
                                                                                            J.
We concur:


McKINSTER
                Acting P. J.


FIELDS
                           J.




                                              6